                                              FILED
Case 6:20-cv-00476-ADA Document 76 Filed 03/02/21 Page 1 of 1
                                               March 02, 2021
                                            CLERK, U.S. DISTRICT COURT
                                            WESTERN DISTRICT OF TEXAS

                                                           lad
                                         BY: ________________________________
                                                                 DEPUTY
